Exhibit 10(c)

AMENDMENT NUMBER SEVEN

TO THE

HARRIS CORPORATION RETIREMENT PLAN

WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective January 1, 2011 (the “Plan”);

WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development and
Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;

WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee has
delegated to the Employee Benefits Committee of the Corporation (the “Employee
Benefits Committee”) the authority to adopt non-material amendments to the Plan;

WHEREAS, the Employee Benefits Committee desires to amend in certain respects
the provisions of the Plan with respect to matching contributions; and

WHEREAS, the Employee Benefits Committee has determined that the above-described
amendment is non-material.

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
December 28, 2013, as follows:

1. The definition of “Legacy Crucial Employee” set forth in Article 2 hereby is
amended in its entirety to read as follows:

Legacy Crucial Employee. A HITS Business Unit Employee who as of June 28, 2013
was an Employee of Crucial Security Inc. and who is designated by Harris IT
Services Corporation as a “program support employee.”



--------------------------------------------------------------------------------

2. Article 2 hereby is amended to add the following new definition of “Legacy
HCS GS Employee” thereto:

Legacy HCS GS Employee. A HITS Business Unit Employee who as of December 28,
2013 was an Employee of the government solutions division of Harris Patriot
Healthcare Solutions LLC and who is designated by Harris IT Services Corporation
as a “program support employee.”

3. Section 4.2 hereby is amended in its entirety to read as follows:

Section 4.2. Matching Contributions. (a) In General. Subject to the limitations
set forth in Article 6, each Employer shall make a matching contribution for
each payroll period on behalf of each Participant who is an Eligible Employee of
such Employer, and who has satisfied the Matching Eligibility Requirement. The
rate of matching contribution shall be as set forth in Section 4.2(b), (c), (d),
(e) or (f), as applicable.

(b) Legacy Employees. The rate of matching contribution with respect to a Legacy
HTSC Employee, a Legacy MCS Employee, a Legacy Crucial Employee or a Legacy HCS
GS Employee shall equal 100% of the aggregate of (i) the pre-tax contribution
and/or designated Roth contribution made on behalf of such Participant pursuant
to Section 4.1(a) and (ii) the after-tax contribution made on behalf of such
Participant pursuant to Section 5.1(a); provided, however, that pre-tax,
designated Roth and after-tax contributions in excess of 6% of a Participant’s
Compensation for a payroll period shall not be considered for purposes of
matching contributions.

(c) Wage Determination Employees. The rate of matching contribution with respect
to a Wage Determination Employee shall equal 50% of the aggregate of (i) the
pre-tax contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to Section 4.1(a) and (ii) the after-tax contribution made
on behalf of such Participant pursuant to Section 5.1(a); provided, however,
that pre-tax, designated Roth and after-tax contributions in excess of 4% of a
Participant’s Compensation for a payroll period shall not be considered for
purposes of matching contributions.

(d) HITS Business Unit Employees Other Than Legacy HTSC Employees, Legacy
Crucial Employees, Legacy HCS GS Employees and Wage Determination Employees. The
rate of matching contribution with respect to a HITS Business Unit Employee who
is not a Legacy HTSC Employee, a Legacy Crucial Employee, a Legacy HCS GS
Employee or a Wage Determination Employee shall equal 50% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 6% of a Participant’s Compensation



--------------------------------------------------------------------------------

for a payroll period shall not be considered for purposes of matching
contributions.

(e) CapRock Employees and MCS Employees Other than Legacy MCS Employees. The
rate of matching contribution with respect to a CapRock Employee or a MCS
Employee who is not a Legacy MCS Employee shall equal 100% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 5% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.

(f) Other Eligible Employees. The rate of matching contribution with respect to
an Eligible Employee who is not a Legacy HTSC Employee, a Legacy MCS Employee, a
Legacy Crucial Employee, a Legacy HCS GS Employee, a HITS Business Unit
Employee, a CapRock Employee or a MCS Employee shall equal 100% of the aggregate
of (i) the pre-tax contribution and/or designated Roth contribution made on
behalf of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 6% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.

(g) Contributions Not Eligible for Match. Notwithstanding the foregoing, an
Employer shall not make a matching contribution with respect to (i) any
contribution to the Plan of PRP Compensation or (ii) any catch-up contribution
made pursuant to Section 4.1(d).

APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on the 28th day
of December, 2013.

 

/s/ Adam Histed

Adam Histed, Chairperson